Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 01/12/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	This application is in condition for allowance except for the presence of claims 8-9 are directed to species non-elected without traverse. Accordingly, claims 8-9 have been cancelled.
Claims 1-2, 4-6, 10 and 11 are pending in the application. Claims 3, 7-9 are cancelled.

Allowable Subject Matter
4.	Claims 1-2, 4-6, 10 and 11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the control circuit is further configured to sequentially move the stage to two predetermined positions using the moving mechanism; acquire a captured image of the target mark at each of the two predetermined positions; and calculate a correspondence between an actual dimension of a distance between the two predetermined positions and a number of pixels corresponding to a length between respective images of the target mark in the two acquired captured images” in combination with other limitations of the claim.
7.	Claims 2, 4-6 and 10 are also allowed as they further limit claim 1.
sequentially moving the stage to two predetermined positions using the moving mechanism; acquiring a captured image of the target mark at each of the two predetermined positions; and calculating a correspondence between an actual dimension of a distance between the two predetermined positions and a number of pixels corresponding to a length between respective images of the target mark in the two acquired captured image” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEEL D SHAH/Primary Examiner, Art Unit 2868